             Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




        Pineapple34, LLC,                                 Case No. 6:21-cv-581

                Plaintiff,                                Patent Case

                v.                                        Jury Trial Demanded

        Fujitsu Limited,

                Defendant.



                               COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Pineapple34, LLC (“Plaintiff”), through its attorneys, complains of

Fujitsu Limited (“Defendant”), and alleges the following:

                                                PARTIES

       2.      Plaintiff Pineapple34, LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 539 W. Commerce St, Suite 1983,

Dallas, Texas 75208.

       3.      Defendant Fujitsu Limited is a corporation organized and existing under the laws

of Japan that maintains an established place of business at 1 Chome-5-2 Higashishinbashi,

Minato City, Tokyo 105-7123, Japan.

                                             JURISDICTION

       4.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
              Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 2 of 7




        5.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                    VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                              PATENTS-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

7,068,499; and 7,181,252 (the “Patents-in-Suit”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patents-in-Suit by Defendant.

                                              THE ’499 PATENT

        9.      The ’499 Patent is entitled “Modular computer user interface system,” and issued

2006-06-27. The application leading to the ’499 Patent was filed on 2004-02-24. A true and

correct copy of the ’499 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

                                              THE ’252 PATENT

        10.     The ’252 Patent is entitled “System and method for performing security functions

of a mobile station,” and issued 2007-02-20. The application leading to the ’252 Patent was filed


                                                   2
              Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 3 of 7




on 2002-12-10. A true and correct copy of the ’252 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

                             COUNT 1: INFRINGEMENT OF THE ’499 PATENT

       11.      Plaintiff incorporates the above paragraphs herein by reference.

       12.      Direct Infringement. Defendant directly infringed one or more claims of the

’499 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’499 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’499 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’499 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.

       13.      Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’499 Patent Claims, by having its employees internally test and use these

Exemplary Products.

       14.      Exhibit 3 includes charts comparing the Exemplary ’499 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’499 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’499 Patent Claims.

       15.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       16.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.


                                                  3
             Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 4 of 7




                             COUNT 2: INFRINGEMENT OF THE ’252 PATENT

       17.     Plaintiff incorporates the above paragraphs herein by reference.

       18.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’252 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’252 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’252 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’252 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       19.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’252 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       20.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       21.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’252 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’252 Patent. See Exhibit 4




                                                  4
              Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 5 of 7




(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

        22.     Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’252 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’252 Patent.

        23.     Exhibit 4 includes charts comparing the Exemplary ’252 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’252 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’252 Patent Claims.

        24.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        25.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        26.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’499 Patent is valid and enforceable

        B.      A judgment that Defendant has infringed directly one or more claims of the ’499

                Patent;


                                                     5
            Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 6 of 7




       C.     A judgment that the ’252 Patent is valid and enforceable

       D.     A judgment that Defendant has infringed directly and indirectly one or more

              claims of the ’252 Patent;

       E.     An accounting of all damages not presented at trial;

       F.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendant's continuing or future infringement, up until the date such judgment

              is entered with respect to the ’252 Patent, including pre- or post-judgment interest,

              costs, and disbursements as justified under 35 U.S.C. § 284;

       G.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendant's past infringement at least with respect to the ’499 Patent.

       H.     And, if necessary, to adequately compensate Plaintiff for Defendant's

              infringement, an accounting:

               i.     that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                      and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                      that it incurs in prosecuting this action;

              ii.     that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                      this action; and

             iii.     that Plaintiff be awarded such further relief at law or in equity as the Court

                      deems just and proper.


Dated: June 8, 2021                      Respectfully submitted,

                                                /s/ Isaac Rabicoff
                                                Isaac Rabicoff
                                                Rabicoff Law LLC
                                                5680 King Centre Dr, Suite 645
                                                Alexandria, VA 22315
                                                   6
Case 6:21-cv-00581 Document 1 Filed 06/08/21 Page 7 of 7




                         7736694590
                         isaac@rabilaw.com


                         Counsel for Plaintiff
                         Pineapple34, LLC




                            7
